EXAMINER'S AMENDMENT/COMMENTS
Response to Arguments
Applicant’s arguments, filed March 26, 2021, with respect to the current set of claims have been fully considered and are persuasive.  The previous double patenting rejections have been withdrawn due to the terminal disclaimer filed and approved March 26, 2021.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  After previous dependent Claim 2 was incorporated into independent Claim 1, the Examiner conducted further searching and consideration in the relevant fields of endeavor, and determined that the claim limitation in independent Claims 1, 14 & 20 describing “wherein the second set of parallel strands includes a plurality of third strands having a third thickness and a plurality of fourth strands having a fourth thickness that is smaller than the third thickness” in combination with the limitation describing that “the first set of strands and the second set of strands are always located on the same side of each other” as in independent Claims 1 & 14 or “wherein the first set of parallel strands and the second set of parallel strands form opposite faces of the at least one feed spacer” in independent Claim 20  is patentable over the closest prior art, including Ko et al., JP2000237554A, (“Ko”, A machine translation of JP2000237554A has been provided and claim mapped to in the following prior art rejection), and Johnson, (US 2003/0205520 A1).  
Thus, the Examiner allows independent Claim 1 and its dependent Claims 3-13, independent Claims 14, its dependent Claims 15-19, and independent Claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779